Sandler, J. P.
(concurring). I agree with the court that petitioner is entitled to accident disability pension benefits as a matter of law and with much of the analysis that led the *168court to that determination. On the other hand, I think it unnecessary to rest determination of this case, even in part, on facts presented long after the initial incident which, although appearing to be credible in considerable part, the Board of Trustees may well have had the right to reject. Limiting myself to the events originally described, and apparently credited by the Board of Trustees, I believe petitioner’s claim is well founded.
The most recent discussion by the Court of Appeals of the . area of law with which we are concerned appears in Matter of McCambridge v McGuire and Matter of Knight v McGuire (62 NY2d 563). In Matter of McCambridge, a detective performing his duties in the office of the Queens County District Attorney tried to place his hand on the shoulder of another officer to steady himself as he rose from his chair, not realizing that the other officer had moved, and fell to the floor, resulting in a disabling injury to his knee. In Matter of Knight, the officer, about to enter his patrol car, slipped on wet pavement, fell backwards and injured his left elbow, resulting in a permanent disability.
The Court of Appeals concluded that both officers were entitled to accident disability benefits as a matter of law, contrary to the determinations of the Board of Trustees.
The court’s analysis of its prior decisions, and statement of reasons for the conclusions it reached in both cases, is the latest authoritative discussion of the issues before us. The court said (supra, at pp 567-568): "In order to obtain accident disability retirement, a petitioner must establish that he suffered physical or mental incapacitation 'as a natural and proximate result of an accidental injury received in * * * city service’ (Administrative Code of City of New York, § B18-43.0). Not every line of duty injury will result in an award of accident disability. The injury must be the result of a ' "sudden, fortuitous mischance, unexpected, out of the ordinary, and injurious in impact.” ’ (Matter of Lichtenstein v Board of Trustees, 57 NY2d 1010, 1012, supra). In each of these claims the injuries were sustained in the line of duty and were accidents within the common sense definition adopted in Lichtenstein. To be distinguished are injuries sustained while performing routine duties but not resulting from unexpected events, e.g., back strains sustained while putting a tire in the trunk of a city vehicle (Matter of Menna v New York City Employees’ Retirement System, 59 NY2d 696), while leaning over to place a ticket on a car (Matter of Lichtenstein *169v Board of Trustees, supra), while lifting trash cans (Matter of Valentin v Board of Trustees, 59 NY2d 702), or a loss of hearing sustained as a result of practice sessions on the pistol range (Matter of Schussler v Codd, 59 NY2d 698). It is critical to the determination in each of the present cases that there was a precipitating accidental event — in one case the loss of balance and fall to the floor; in the other, the slip on the wet pavement and fall which was not a risk of the work performed, as in Covel (Matter of Covel v New York State Employees’ Retirement System, 84 AD2d 902, mot for lv to app den 55 NY2d 606).”
Let me acknowledge that some of the phrases used by the Court of Appeals may arguably be interpreted as supporting the conclusion reached by Special Term. Thus, it could be said that the activity in which petitioner was engaged was a prescribed one and therefore routine, and that a fall during a boxing lesson which results in an injury is not an unexpected event. However, this approach seems to me to embody an unduly narrow, and reality-distorting, interpretation of phrases used by the Court of Appeals in response to specific and varying factual situations in what has been part of a still ongoing effort to give a commonsense meaning to the words "accidental injury.”
The flaw in this approach is pointed up by the fact that logically followed it would yield results difficult not to characterize as absurd. It would logically follow from this interpretation that accident disability benefits would have to be denied a police officer disabled in the line of duty as the result of a shot fired by an armed robber. It is extremely doubtful that the Administrative Code is sensibly applied when it results in a denial of disability benefits to police officers disabled in the discharge of the most hazardous aspects of their duties on the view that these are not unexpected consequences of routine duties, although such benefits have been sustained as a matter of law for someone who lost his balance in his office because of a misjudgment as to the location of another police officer.
So, too, in the instant case, although the activity in which petitioner was engaged was prescribed, it does not seem to me "routine” for a young woman to be required to participate in a boxing lesson with a male opponent in what I take to have been an effort to prepare her physically and psychologically for hostile street confrontations. Nor with regard to a supervised boxing lesson, in which it clearly was not intended that the participants would hurt or injure each other, does it seem *170to me an ordinary, expected event that the petitioner should sustain a disabling knee injury of a kind that rarely occurs in the thousands of boxing matches that take place each year between opponents who are in fact attempting to hurt each other.
Applying the "common sense definition” of accident, which is the central effort of the several decisions of the Court of Appeals in this area, it seems to me clear that petitioner here was disabled as a result of an accident, and that she is accordingly entitled as a matter of law to accidental disability benefits.